Citation Nr: 0620568	
Decision Date: 07/14/06    Archive Date: 07/21/06

DOCKET NO.  00-06 910A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from October 1979 to May 
1982.  

This appeal originally came before the Board of Veterans' 
Appeals (Board) from a July 1999 rating decision of the 
Department of Veterans Affairs (VA), New York, New York, 
regional office (RO).  The claims folder was subsequently 
transferred to the St. Petersburg, Florida, RO.

In January 2004, the Board remanded the case for additional 
development.  Subsequently, a January 2006 rating action 
continued the prior denial.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board's previous remand directed the RO to obtain records 
from the Social Security Administration (SSA) pertinent to 
the veteran's claim for disability benefits, as well any 
medical records relied upon concerning that claim.  The 
records obtained by the RO in October 2005 consisted largely 
of garnishment-related documents and did not include the SSA 
decision determining that the veteran was disabled.  The SSA 
should be contacted again, and the disability decision, and 
all pertinent medical records, should be specifically 
requested.

The previous remand also requested that the veteran be 
provided with a VA back examination that would include 
comments on how the veteran's service connected back 
disability would impact his industrial capabilities.  
Unfortunately, the VA examination report dated in February 
2004 did not contain an opinion as to the impact of the 
service connected disability on the veteran's ability to 
secure or follow a substantially gainful occupation.  The 
examination report should be retuned to the examiner for an 
addendum report addressing that question.

The Board is responsible for entering the final decision on 
behalf of the Secretary in claims for entitlement to 
veterans' benefits, see 38 U.S.C.A. § 7104(a), and as such, 
remand instructions to the RO in an appealed case are neither 
optional nor discretionary.  See e.g. Stegall v. West, 11 
Vet. App. 268 (1998) (The United States Court of Appeals for 
Veterans Claims vacated and remanded a Board's decision 
because it failed to ensure that the regional office achieved 
full compliance with specific instructions contained in a 
Board remand).

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims folder 
and ensure that all notification and 
development action required by the VCAA 
are fully complied with and satisfied.  
Specifically, the RO should:

(a) Notify the veteran of the information 
and evidence necessary to substantiate his 
claim for entitlement to TDIU:

(b) Notify the veteran of the information 
and evidence he is responsible for 
providing;

(c) Notify the veteran of the information 
and evidence VA will attempt to obtain, 
e.g., that VA will make reasonable efforts 
to obtain relevant records not in the 
custody of a Federal department or agency 
and will make as many requests as are 
necessary to obtain relevant records from 
a Federal department or agency; and

(d) Request that the veteran provide any 
evidence in his possession that pertains 
to this claim.

2.  The RO should contact the SSA and 
specifically request copies of all 
disability decisions relating to claims by 
the veteran, as well as any medical 
records considered therein.  All records 
obtained should be associated with the 
claims folder.  

3.  The RO should return the claims folder 
to the VA examiner who conducted the 
February 29, 2004, examination of the 
veteran.  The examiner should be requested 
to review his February 2004 examination 
report, and prepare an addendum addressing 
the impact of the veteran's service 
connected back disability on his ability 
to secure or follow a substantially 
gainful occupation.  The examiner should 
identify the information on which any 
opinion is based, and the examiner should 
offer a complete rationale for any opinion 
provided.  

4.  Thereafter the RO should readjudicate 
the issue of entitlement to TDIU.  If the 
benefit sought is not granted the RO 
should furnish the veteran and his 
representative a supplemental statement of 
the case and an opportunity to respond.  
Thereafter, if appropriate, the case 
should be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



